Citation Nr: 1604072	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for asthma.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 2008 to March 2009, and from December 2009 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the January 2012 rating decision, the RO granted entitlement to service connection for left and right ankle sprains with evaluations of 10 percent each.  In the June 2012 rating decision, the RO granted entitlement to service connection for asthma with an evaluation of 30 percent.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for VA examinations to ascertain the current severity of the Veteran's service-connected disabilities.  At a March 2014 RO hearing, the Veteran indicated that his symptoms of service-connected left and right ankle sprain and asthma had worsened.  See Hearing Transcript at 3 and 16.  In August 2014, the RO requested examinations for the ankles and asthma.  A VA note indicates the examinations were cancelled because the Veteran "refused exam this location."  A June 2015 RO record noted that the Veteran's address/phone provided by VBA differed from VHA's database.  In an August 2015 letter regarding an appointment for his back disability, the Veteran stated that he did not schedule the appointment(s) in question.  He stated if the appointments were indeed intended for him, he would gladly attend them.  As the Veteran has asserted that his service-connected disabilities have worsened, and it is unclear whether he received notice of the scheduled examinations at his correct address of record, the claims must be remanded to attempt to schedule the Veteran for VA examinations.  

Finally, the VA treatment records obtained in the file only date to March 2015.  As the Veteran's VA treatment records may be relevant to the Veteran's claim, the Board requests the appellant's complete VA treatment records from March 2015 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from March 2015 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for VA examination(s) to ascertain the current severity of his service-connected asthma and left and right ankle disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to higher ratings for asthma, a left ankle disability and a right ankle disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






